DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment(s) filed on 10/16/2020 and 11/20/2020.  
Claim(s) 1-3 is/are pending in the application.
Independent claim(s) 1 was/were amended.
	
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) of “wherein a length, width, angle, and positioning of the information is maintained while projected, regardless of the region or anatomy being projected upon” as recited in independent claim 1, filed 11/20/2020, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Hummelink and Mistry, used in the previous rejection of claim(s) 1, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Mistry discloses in paragraph [0019] that projected images are automatically corrected for distortions caused by factors such as the tilt or movement of the surface on which the projection is being made. While Mistry does not explicitly point out the maintaining of length, width, angle, and positioning of information, Examiner believes this to be suggested. For example, Fig.18 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummelink (US 2017/0165028 A1) in view of Mistry et al. (US 2010/0199232 A1).

In regards to claim 1, Hummelink teaches a method of projecting medical information onto body of a subject such that the information being projected conforms to a shape of a region or anatomy being projected upon while maintaining accuracy and precision of the original shape, wherein:
a. projected information registers or aligns to the region/anatomy being projected upon (e.g. [0009]: plurality of intraoperative position markers removably disposed on a first body surface; receiving one or more preoperative images comprising one or more anatomical features of interest, each of the preoperative images comprising a plurality of preoperative position markers, wherein the control unit is further arranged for registering the detected plurality of intraoperative position markers with the plurality of preoperative position markers in each of the preoperative images; projecting an image representation of the one or more anatomical features of interest on a second body surface, the projected image representation being based on the one or more preoperative images and the registered plurality of intraoperative position markers and the plurality of preoperative position markers); 
b. projected information is configured to adapt to movement of the projection surface (e.g. [0011]: steady and accurate alignment as well as image focus of the projected image representation is ensured even when the first detector and the projector are moving in unison or synchronicity with respect to the subject; also, steady and accurate alignment as well as image focus of the projected image representation is ensured when the subject is moving instead of the first detector and the projector; Examiner’s note: this shows that information is adapted to movement of surface);
d. projected information is adapted to best fit the shape of the region/anatomy projected upon and minimize distortions by integrating contour, shape or volume of the region being projected upon into mathematical consideration (e.g. [0010]: it is further noted that the first and/or second body surface are typically not flat surfaces and comprise a three dimensional profile following body and organ curvatures and the like; projected image representation is therefore three dimensional in nature, wherein said projected representation is adapted accordingly to the three dimensional profile; Examiner’s note: this suggests the projected image representation is manipulated according to the 3D profile (which may also be viewed as including contour, shape and volume); it can also be suggested that this manipulation would be done with mathematical consideration); and
but does not explicitly teach the method, wherein:
c. projected information is altered by the user while maintaining conformation to the underlying shape; and
e. projected information is configured to be interacted with by the user using via multiple interaction modalities,
wherein a length, width, angle, and positioning of the information is maintained while projected, regardless of the region or anatomy being projected upon.

However, Mistry teaches a method, wherein:
c. projected information is altered by the user while maintaining conformation to the underlying shape (e.g. [0073]: for example, in the map application, a projector 15 may be projecting a map on a wall and a user may make a "zoom in" gesture (by moving pinched hands apart); see also [0019]: the projected images are automatically corrected for distortions caused by factors such as the tilt or movement of the surface on which the projection is being made; for example, the alignment, tilt, position or scale of the projected image may be corrected; Examiner’s note: this shows that a user can alter a projection and that the projection would maintain conformation with the surface); and
e. projected information is configured to be interacted with by the user using via multiple interaction modalities (e.g. [0010]-[0011]: user may make hand gestures or finger movements in the air, without touching anything, and use these gestures or movements to interact with images that are projected on a surface; alternatively, a user may make gestures while touching a surface, o interact with a graphical user interface projected on a surface),
wherein a length, width, angle, and positioning of the information is maintained while projected, regardless of the region or anatomy being projected upon (e.g. as above, [0019]: the projected images are automatically corrected for distortions caused by factors such as the tilt or movement of the surface on which the projection is being made; Examiner’s note: while not explicitly described, as distortions caused by tilt and movement are corrected, it may be viewed that length, width, angle and positioning is correctively maintained).



In regards to claim 2, Hummelink teaches a method, wherein the projected image interacts with a surface agent placed on the area being projected upon which marks the information onto the surface being projected upon (e.g. as above, [0009]: plurality of intraoperative position markers removably disposed on a first body surface; Examiner’s note: markers used for registering/aligning images to surface).

In regards to claim 3, Hummelink teaches a method, wherein the projected information adapts to a movement of a view point of the user (e.g. as above, [0011]: steady and accurate alignment as well as image focus of the projected image representation is ensured even when the first detector and the projector are moving in unison; see also [0055]: may be disposed in a portable head mount, the portable head mount may also be further provided with (integrated) glasses configured for providing a three dimensional (3D) image of the projected representation; the glasses may comprise an active shutter system for generating a 3D image, wherein the active shutter system utilizes position information of the portable head mount itself inferred from the detected plurality of intraoperative position markers; Examiner’s note: this shows that the projection representation would adapt to movement of the view point of the user).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612